this court, or otherwise established that she is entitled to proceed in forma
                    pauperis in this matter. Accordingly, this appeal is dismissed.'
                                  It is so ORDERED.




                                                                                       C.J.
                                                         Gibbons


                    cc:     Hon. Jennifer P. Togliatti, District Judge
                            DeAnn Justine Wiesner
                            Attorney General/Carson City
                            Eighth District Court Clerk




                            'In light of this order, all pending requests for relief are rendered
                    moot.



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) I947A    Alto